Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 2/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10326593 B2 and US 10700863 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leonard Z. Hua (Reg. No. 69,247) on 2/18/2022.

Please REPLACE ALL CLAIMS with those in the attached Office Action Appendix.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Examiner directs attention to related applications 16/396,064 and 15/296,568.
U.S. 2016/0105285 to Jakobsson teaches generating a plurality of shared keys from input features (Fig. 13, 1304, 1308).
U.S. 2006/0083372 to Chang et al. discloses extracting features from a registration input (Fig. 3) and generating a secret key (Fig. 3).  
U.S. 2009/0310779 to Lam et al. teaches acquiring features from registration input, generating a key and generating a plurality of shared keys according to a secret sharing scheme (claim 1).  
U.S. 2014/0325309 to Resch et al. teaches thresholding using Shamir’s secret sharing scheme (¶104).  
U.S. 7,257,844 to Woodward teaches splitting a key using Blakley-Shamir (abstract).  
“Cryptographic Key Generation from Voice” by Monrose et al., “Personalized cryptographic key generation based on FaceHashing” by Teoh et al., “A Fingerprint and Threshold Scheme-Based Key Generation Method” by You et al. and “A cryptographic key binding method based on fingerprint features and the threshold scheme” by You et al. teach extracting multiple features from biometric registration data and mapping those features to a cryptographic key.  
U.S. 2016/0253521 to Esmailzadeh et al. teaches providing fake data amongst legitimate data to protect the legitimate data (¶¶67-68).  
U.S. 20170063559 to Wallrabenstein teaches authentication using secret sharing and physical unclonable functions.  
"Secure smartcard-based fingerprint authentication” to Clancy et al., “Computation of cryptographic keys from face biometrics” by Goh et al., “A fuzzy vault scheme” by Juels et al., “Cryptographic key generation from voice” by Monrose et al., “Template-Free Biometric-Key Sheng et al. and “Optimal thresholding for key generation based on biometrics” by Zhang et al. are cited for teaching using biometrics to generate encryption keys using threshold cryptography.  
US 11,251,949 B2 to Khan, EP 3886357 A1 to Pandian, US 2015/0095654 A1 to Li et al., US 8,364,972 B1 to Itoi, US 2003/0039358 A1 to Scheidt et al. and US 2003/0026432 A1 to Woodward are cited for teaching generating keys from biometric input and key sharing schemes.  
However, regarding claims 1-16, the prior art fails to teach the claimed shared keys, key-feature data elements and additional data elements in the context of the claim as a whole.  Regarding claims 17-20, the prior art teaches receiving registration and comparing features with stored data (Chang, ¶5) and obtaining shared keys based on features of registration input and decrypting data (Lam, Juels), but the prior art fails to teach or provide motivation for a reasonable combination of the claimed invention as a whole.
Regarding claims 17-20, the prior art teaches comparing registration input with stored features (WO 2017/172314 to Juels, ¶¶47-48), obtaining shared keys (previously-stored, via lookup, ¶47) and generating a cryptographic key from the shared keys (¶¶49-50), but lacks wherein obtaining the shared keys based on the features of the registration input which match with stored features comprises using the features of the registration input which match with stored features as the shared keys or generating the shared keys from the features of the registration input which match with stored features, in combination with the claim as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/              Primary Examiner, Art Unit 2493                                                                                                                                                                                          
February 22, 2022